Citation Nr: 1207274	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond October 2010, for convalescence required as a result of left foot surgery in July 2009.

2.  Entitlement to service connection for back disability, to include a cervical spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

When this case was mostly recently before the Board in August 2010, it was decided in part and remanded in part for additional development.  The case since has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board is of the opinion that additional action by the originating agency is required before the Veteran's appeal is decided. 

Temporary Total Rating

While this case was in remand status, the originating agency granted an extension of a temporary total rating through October 2010 in a November 2011 rating decision.  The issue was not addressed in a Supplemental Statement of the Case apparently because the originating believes that the grant represents a full grant of the benefit sought on appeal.  The Board does not see anything in the record indicating that the Veteran is satisfied with the extension granted in the November 2011 rating decision.  Therefore, the originating agency should contact the Veteran to determine if he is satisfied with the grant of an extension through October 2010.  Unless the Veteran expresses his satisfaction with the grant through October 2010, the originating agency must issue a supplemental statement of the case addressing this issue.

Moreover, the December 2010 VA medical opinion addressing the temporary total issue refers to an October 2010 VA patient note that is not associated with the claims folder.  It should be associated with the record.

Back Disability, including Cervical Spine Disability

In August 2010, the Board remanded this case, instructing the RO or the Appeals Management Center (AMC) in pertinent part to provide the Veteran with all required notice in response to the claim for service connection for a cervical spine disability and to adjudicate the issue of entitlement to service connection for a cervical spine disability.  

The record before the Board does not show that the RO or the AMC has adjudicated the cervical spine issue.  The AMC issued a supplemental statement of the case in November 2011 that addresses the issue of entitlement to service connection for a back disability but does not address the cervical spine component of the Veteran's claim.  The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Bilateral Pes Planus 

In response to the Board's August 2010 remand, the Veteran was afforded a VA examination in December 2010.  However, the examination report does not indicate that testing of joint movement against varying resistance was performed.  Furthermore, the examiner did not assess the degree of severity of any pain.  Moreover, it appears that the Veteran is planning to undergo surgery for pes planus of the right foot.  Therefore, the Board has determined that further development to obtain any outstanding treatment records and to afford the Veteran a VA examination is in order.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should contact the Veteran to determine if he is satisfied with the grant of an extension of a temporary total rating through October 2010.  If the Veteran does not expresses his satisfaction with the grant through October 2010, the originating agency should associate with the claims file the October 2010 VA record referenced in the December 2010 VA medical opinion and issue a Supplemental Statement of the case addressing the issue.

2.  The Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected bilateral pes planus.  The claims files and a copy of this Remand must be made available to and reviewed by the examiner. 

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

With respect to each foot, the examiner should also indicate whether the overall foot impairment due to the service-connected disability is moderate, moderately severe, severe, or comparable to an amputation below the knee with the use of a suitable prosthetic appliance (loss of use of the foot). 

The rationale for all opinions expressed should also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the issues on appeal, to include service connection for cervical spine disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

